Ellerin, J.,
dissents in a memorandum as follows: Plaintiff *600commenced this personal injury action on October 17, 1986 in Bronx County. On September 1, 1988, after completion of discovery, defendants moved to change venue to Suffolk County based on the convenience of material witnesses.
A motion for a change of venue made pursuant to CPLR 510 must be made within a reasonable time after the commencement of the action (CPLR 511 [a]; Boriskin v Long Is. Jewish-Hillside Med. Ctr., 85 AD2d 523). I find that, due to the almost two year delay in moving for a change of venue, and in light of the essentially equal showing by the parties that certain nonparty witnesses would be inconvenienced by either location, the IAS Court erred in granting defendants’ motion (see, Ortiz v Broadway Mgt. Co., 188 AD2d 401; Hillegass v Duffy, 104 AD2d 969), and I would reverse.